Citation Nr: 0116143	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for pulmonary disease (including pulmonary disease 
due to exposure to ionizing radiation).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954 and from September 1954 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from an August 1996 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's July 1996 application to reopen a previously 
denied claim of service connection for a pulmonary disability 
for failure to submit new and material evidence.  In October 
1996, the veteran submitted a timely Notice of Disagreement.  
In response, the RO sent him a Statement of the Case in 
November 1996.  He filed a timely Substantive Appeal in 
December 1996.  In the course of the appeal, additional 
evidence was received from the veteran which the RO 
determined to be new and material to his pulmonary disability 
claim.  By rating action/Supplemental Statement of the Case 
of August 1998, the claim was reopened for a de novo review 
and denied on the merits.  Notice of the adverse decision was 
sent to the veteran in August 1998.  In August 1998 he 
submitted a timely Substantive Appeal which perfected the 
appeal of this issue.

In January 2000, the case was remanded to the RO so that the 
veteran could be scheduled for a hearing before a traveling 
Board Member.  The requested hearing was conducted in June 
2000, during which the veteran presented oral testimony in 
support of his claim to the undersigned.   


FINDINGS OF FACT

1.  Any current tuberculosis residuals clearly and 
unmistakably pre-existed the veteran's entry on active duty 
and were not permanently worsened by military service.

2.  The veteran participated in atmospheric nuclear weapons 
testing during active duty in Operation TUMBLER-SNAPPER and 
was exposed at the time to ionizing radiation in doses of 
0.37 rem gamma (0.4 rem rounded) upper bound 0.63 rem gamma 
(0.7 rem gamma rounded).

3.  The veteran's current pulmonary disability was not 
present during active service nor is it the result of active 
service.


CONCLUSION OF LAW

The veteran's current pulmonary disability was not incurred 
in active duty, was not the result of aggravation of a pre-
existing pulmonary condition by active duty, and is not due 
to his exposure to ionizing radiation during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a pulmonary disability which he claims to have been the 
result of exposure to ionizing radiation during military 
service.  His claim, which was previously denied in a final 
Board decision in September 1988, was reopened in an August 
1998 RO decision and is now the subject of a de novo 
appellate review on the merits.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 


Relevant law and regulations

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946 through May 
20, 1948.  

In the present case on appeal, the term "operational 
period" means the period from April 1, 1952 through June 20, 
1952 for those veterans such as the appellant, whose claims 
file includes documentary evidence which confirms that he 
participated in Operation TUMBLER-SNAPPER.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (1999).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).


Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual Background

The veteran's service medical records are silent for 
reference to pulmonary disease, except for a chest X-ray 
study from October 1957, which was interpreted as showing 
mildly increased bronchovascular markings in the right base 
and no evidence of active pulmonary, cardiovascular, or 
diaphragmatic pathology.  The records otherwise show normal 
findings with regard to his lungs and chest.  His reports 
were negative for any medical history of recurrent 
respiratory problems and the medical records do not show 
treatment for complaints of persistent coughing or other 
upper respiratory symptoms.  Separation examination in 
October 1957 was negative for any diagnosis of a chronic 
respiratory disorder.

In January 1958, the veteran filed a claim of entitlement to 
service connection for tuberculosis.

In April 1959, three VA specialists reviewed the veteran's 
service entrance and discharge chest X-rays as well as chest 
X-rays taken on VA examination in June 1958, when the veteran 
reported feeling well.  The specialists concluded that 
primary pulmonary tuberculosis lesions were shown on the 
service entrance examination chest X-rays.  The further 
concluded that the X-ray findings demonstrated no change or 
advancement in the lesions during the veteran's periods of 
active service.  

In a June 1959 decision, the Board denied the veteran's claim 
of entitlement to service connection for pulmonary 
tuberculosis.  The Board determined that the pre-service 
existence of pulmonary tuberculosis was clearly and 
unmistakably established and that there had been no change or 
increase in the lesion or manifestations of reinfection 
during service or since service.

VA chest X-ray examination in December 1968 revealed that the 
veteran's lungs were clear and that he had a minute 
fibronodular focus in the left base which was characterized 
as an incidental residual finding.  

On VA examination in April 1971, the veteran's lungs were 
clear and displayed normal chest expansion.  Chest X-rays 
were negative.  The diagnosis was pulmonary tuberculosis, 
minimal inactive per history, with a primary complex in the 
lower left base, diagnosed by percussion with finger.  

On VA examination in January 1974, chest X-ray study and 
respiration tests of the veteran produced normal findings.  
Subsequent VA chest X-rays in April 1976 and in March 1979 
were also normal.

A January 1980 VA chest X-ray report shows that the veteran's 
lungs fields exhibited no findings of clinical significance.  
The small nodular densities at the left base which had been 
noted in prior radiographic studies had remained unchanged 
since April 1976.  Small and large nodular calcified foci 
were observed, particularly in the left upper lobe.  The 
report shows that there had been no changes since July 1979.  
The findings were presumed to have been due to tuberculosis 
of long standing.  

In October 1985, a private medical doctor, Dr. D.B., was 
reviewing the veteran on behalf of an attorney in conjunction 
with a workman's compensation claim against the veteran's 
most recent employer.  Dr. D.B.'s field of medical expertise 
is  identified in his letterhead as being in internal 
medicine.  Dr. D.B. noted the veteran's assertion that he had 
been exposed to chemical fumes at the workplace which caused 
him to experience persistent lung problems manifested by 
chest pain, tightness, shortness of breath, fatigue, and 
dizziness.  According to the veteran's history, all of the 
aforementioned symptoms had started five months before Dr. 
D.B.'s evaluation.  

At the evaluation, the veteran informed Dr. D.B. that he 
worked as a laborer for the past eight years for the same 
company.  According to him, the last five years of such 
employment were in the company's etching department.  The 
veteran's job here consisted primarily of pushing heavy metal 
cylinders to and from the press room, to and from the helio 
department (where the pages were teletyped and put onto 
cylinders), and to and from the plating department.  The 
veteran reported that he was in and out of the plating 
department at least ten times a day, for about five minutes 
each time.  He claimed that he was exposed to a variety of 
chemicals and fumes while working in the plating department.  
The veteran also reported exposure to a variety of chemicals, 
including hydrochloric acid, muriatic acid, acetone, alcohol, 
gasohol, and various solvents.  In addition, the ventilation 
in the etching department was reported to have been so poor 
that chemical fumes on the cylinders were not drawn off, with 
the resulting consequence that the etching room was 
frequently full of irritating fumes.  In addition, the 
veteran tasks involved transferring chemicals from large 
containers into smaller containers and barrels.  The veteran 
stated that he was directly exposed to fumes emanating from 
those chemicals.  The veteran also reported to Dr. D.B. that 
he had observed an atomic bomb test in service in the 1950's.  

Dr. D.B. diagnosed the veteran with restrictive and 
obstructive lung disease, and musculoskeletal diatheses.  
Based on the veteran's reported history of chemical exposure, 
Dr. D.B. presented the opinion that the veteran's chemical 
exposure at his then-present employment was what 
precipitated, aggravated, and accelerated his restrictive and 
obstructive lung disease.  Nearly a year after this 
evaluation, Dr. D.B. reiterated his opinion after further 
reviewing the veteran's medical situation in August 1986.  

The report of a March 1986 VA examination shows that the 
veteran complained of persistent shortness of breath and 
being easily fatigued.  According to the veteran, these 
symptoms began approximately six months prior to the 
examination.  He reported that he worked for five years at a 
factory where he was apparently exposed to chemical fumes.  
Clinical examination shows at the time that his lungs had 
equal expansion, bilaterally, with clear breath sounds 
throughout.  A pulmonary function test was performed and the 
veteran was diagnosed with chronic obstructive pulmonary 
disease.

In February 1987, a VA psychologist performed a battery of 
psychological tests on the veteran.  After considering the 
results obtained on testing, the psychologist concluded that 
the veteran had limited memory capacity and appeared to have 
been very influenced by secondary gains associated with 
medical problems, especially obtaining financial 
compensation.  

In August 1987, Dr. D.B. again opined that the veteran's 
severe respiratory problems, manifested by tightness in his 
chest, shortness of breath at rest and on exertion, and 
diagnosed as restrictive and obstructive lung disease, were 
due to chronic exposure to solvents at his last job and that 
he should be provided with lifetime medical care and 
treatment on an industrial basis.  

VA carried the diagnosis of occupational lung disease on VA 
hospitalization in September 1987.  

During an RO hearing before a hearing officer in March 1988, 
the veteran stated that he was noted to have spots on his 
lungs which were observed on X-ray examination during his 
discharge from service and attributed to tuberculosis.  He 
indicated that arrangements had been tentatively made to have 
it treated by VA after his discharge, but that there was some 
confusion and he never followed through on the treatments.  
He reported that he had been exposed to radiation during 
service when he participated in a test detonation of a 
nuclear weapon in the vicinity of Las Vegas, Nevada.  He 
presented statements to the effect that the X-ray technician 
in service had associated the lung spots noted on his X-ray 
films to radiation.  The veteran contended that his present 
lung problems were related in some manner to his in-service 
radiation exposure.  However, he denied having had problems 
with his lungs in service, and admitted in his oral testimony 
that it was not until 1985 that he began having lung problems 
and sought treatment.  He reported that he had been unable to 
work since 1985, but prior to then he was employed in 
aircraft manufacture and furniture assembly.  
 
In a September 1988 decision, the Board found that the 
veteran did not have a respiratory disorder due to in-service 
exposure to ionizing radiation.  In essence, the Board 
indicated that there was no evidence that the veteran has 
been exposed to ionizing radiation during service, but even 
if he had been exposed to ionizing ration, his respiratory 
disability did not fall within the category of a "radiogenic 
disease" under 38 C.F.R. § 3.311.   The veteran's claim was 
therefore denied.

According to a May 1989 private medical record from the Dr. 
A.M., there was some support for the proposition that some of 
the veteran's lung impairment was due to his obesity, in 
addition to his having obstructive lung disease and 
functional overlay.

In a May 1994 letter from Dr. D.B. which was addressed to an 
insurance company and an attorney, and concerning the 
veteran's workman's compensation board case, the veteran was 
noted to have complaints of increased fatigue and increased 
dyspnea and diagnoses of severe restrictive and obstructive 
lung disease.

An October 1994 letter from Dr. D.B. addressed to the 
insurance company and attorney, again concerning the 
veteran's workmen's compensation board case, provided an 
update on the veteran's status and again diagnoses of severe 
restrictive and obstructive lung disease.

During an October 1994 hearing at the RO, the veteran 
described activities and events in service in association 
with his Operation TUMBLER-SNAPPER test site activities, 
stating that the when the mushroom cloud from the atomic bomb 
went up, it left a great fog all over their clothes.  The 
veteran also testified that he felt he had bone cancer, 
listed as a radiogenic disease, because he has had sore 
bones, and that he felt that it was bone cancer even though 
no physician had ever diagnosed him with this disease.  

On VA examination in February 1995, the veteran reported a 
history of radiation exposure in service, having a medical 
history of exertional dyspnea since 1985, and an employment 
history of working for the company against which his 
workman's compensation claim referenced above was based, and 
also of being unemployed since 1985.  After examination, the 
diagnoses were exertional dyspnea due to chronic obstructive 
and restrictive lung disease and history of radiation 
exposure in 1953 during an atomic bomb test.  

In September 1996, a VA health care provider indicated that 
the veteran did not perform a pulmonary function test 
procedure properly.  The examiner noted that the veteran 
stated that he was physically unable to perform the pulmonary 
function test.  

An October 1996 letter from Dr. D.B. stated that he had 
treated the veteran since 1987 for his "lung problems which 
include pulmonary fibrosis, a known complication of ionizing 
radiation exposure."

A Defense Nuclear Agency Nuclear Test Personnel Review (NTPR) 
radiation dose information summary was incorporated into the 
veteran's claims folder in December 1996.  It indicates that 
the veteran had a total Operation TUMBLER-SNAPPER 
reconstructed external dose estimate of 0.370 rem gamma.

On VA pulmonary examination of May 1997, conducted by a 
board-certified specialist in occupational medicine, the 
veteran stated that he had never smoked tobacco, that he did 
not have a history of childhood lung disease or illness, that 
he had not had pneumonia or tuberculosis as a child, and that 
he had "spots in his lungs" which were found in the 
military.  According to his account of his medical history, 
he was not aware that he had ever had tuberculosis.  He also 
stated that he had had no exposure to asbestos, and that he 
had "had no exposure to other chemicals or other fibrogenic 
materials other than radiation."

The veteran reported that he observed a nuclear blast in 
Nevada in May 1952 and was exposed to nuclear fallout.  He 
stated that white ash came down on his clothes, and that he 
inhaled particles of dust and reported that he never "felt 
the same since then."  He stated that he had felt sort of 
weak, tired and somewhat lethargic ever since that incident.  
However, he "reportedly became very symptomatic in 1954.  He 
had a sudden high fever and cough.  He saw some physicians."  
He thought at the time that he had pneumonia.  He reported 
having a persistent cough which, essentially, had never 
resolved.  The cough was reportedly productive of dark phlegm 
at the time, which eventually changed to clear or opaque 
phlegm.  According to the veteran's account, he had a near 
daily cough with phlegm ever since 1954.  He stated that he 
never told anyone about his cough because he thought it would 
gradually get better.  However, it got worse instead, and by 
1987, he was very sick. The examiner commented that the 
veteran was not sure whether or not he was diagnosed with 
tuberculosis in the service.  The veteran stated that he was 
sick for a prolonged period of time in the service.  He 
related the onset of his chronic cough to the episode of high 
fever in 1954.  His current symptoms were reviewed, and he 
was examined.  Following examination, he was diagnosed with 
chronic bronchitis which appeared to have had its onset in 
approximately 1954, when the veteran was in service, and 
which had persisted ever since.  Chronic obstructive 
pulmonary disease, possible restrictive pulmonary disease and 
a history of atmospheric radiation exposure were also 
diagnosed.  

The VA examiner commented that he felt the veteran had a 
medical history that strongly supported a chronic bronchitis 
condition which arose in military service and which had 
persisted since that time.  He noted that the veteran 
emphatically denied any history of childhood pulmonary 
tuberculosis or other childhood lung disease which could be 
contributing to his current respiratory situation.  

The VA examiner reviewed Dr. D.B.'s opinion that the veteran 
had pulmonary fibrosis and while he concurred that pulmonary 
fibrosis could be induced by radiation, the VA examiner noted 
that pulmonary fibrosis was usually only induced when there 
were large doses of radiation used to treat conditions such 
as cancer.  In such cases, the radiation would be targeted 
and directly dosed at the lungs, and in that situation in 
very high doses it could be fibrogenic.  However, the 
examiner was not aware of any medical reports in which 
pulmonary fibrosis would be linked to a very low dose of 
atmospheric radiation such as the dosage mentioned in the 
veteran's claims file.  The examiner was not aware, moreover, 
of any reports of pulmonary fibrosis among atomic bomb blast 
witnesses.  

A May 1998 letter from the Defense Special Weapons Agency 
(DSWA) confirmed that the veteran was present at Operation 
TUMBLER-SNAPPER, but that there was no record of radiation 
exposure for the veteran in particular.  However, a 
scientific dose estimate indicates that the veteran "would 
have received a probable dose of 0.37 rem gamma (0.4 rem 
rounded) and an upper bound of 0.63 rem gamma (0.7 rem gamma 
rounded).  Due to the distance of the veteran's unit from 
ground zero, the veteran "had virtually no potential for 
exposure to neutron radiation."  A copy of an attached 1985 
National Academy of Science report which was referred to in 
the DSWA letter indicates that the principle source for 
information on external radiation exposure were film badge 
records that had been compiled into a master file by the 
Reynolds Electrical and Engineering Company.  The master file 
contained more than 230,000 entries on about 143,000 of the 
203,000 personnel involved in the tests.  It was estimated 
that the film badges considered had a positive bias (meaning 
that the badges tended to read too high).  When an unbadged 
person belonged to a group of which some members wore film 
badges, the dose assigned to that person was the 95th 
percentile dose received by group members to whom badges were 
assigned.  This procedure had the effect of increasing the 
dose estimate for most veterans whose radiation dose was 
assessed in this manner. 

In a May 1998 letter, Dr. D.B. essentially reiterated his 
statements made in his prior letter of October 1996, to wit: 
that the veteran was his patient since 1987 and that his lung 
problems included pulmonary fibrosis which was "a known 
complication of ionizing radiation exposure."  Dr. D.B. 
further stated that the veteran had restricted lung disease 
secondary to his in-service radiation exposure, which he 
deemed to have been totally disabling.  He included the 
results of a pulmonary function test he conducted on the 
veteran in May 1998 and commented that the test revealed 
markedly abnormal findings which were demonstrative of severe 
restrictive impairment.

On VA pulmonary examination in June 1998, the examiner 
reported that he had reviewed the veteran's claims folder.  
He noted that there was a question as to what caused the 
veteran's pulmonary disability.  He stated that in May 1997 
the VA Board-certified specialist in occupational medicine 
had expressed an unequivocal opinion that the veteran had 
chronic bronchitis arising from military service in 1954 due 
to radiation exposure.  The veteran stated that at Operation 
TUMBLER-SNAPPER, he experienced feeling white ash coming down 
all over his clothes and inhaling particles of dust, and it 
was noted that he had reported never feeling the same since 
then.  The veteran denied exposure to toxic agents which 
might harm the lungs.  The June 1998 examiner's review of the 
claims folder revealed no evidence to suggest that the 
veteran had any other exposures other than radiation which 
might lead to additional lung problems beyond those sustained 
on military duty.  The examiner also commented that VA lung 
X-rays taken in May 1997 revealed the presence of small, 
granulomatous residuals at the left base of the lungs which 
may be consistent with exposure to ionizing radiation.  After 
examination, the impressions were chronic bronchitis; chronic 
obstructive pulmonary disease; restrictive pulmonary disease; 
and history of exposure to ionizing radiation.  

After rendering the impressions, the June 1998 examiner 
stated:  "Based upon review of the C-folder, I strongly 
concur with (the VA board-certified occupational medicine 
specialist's) opinion that the patient's pulmonary condition 
arose as a result of active duty military exposure to 
ionizing radiation.  This also is consistent with the opinion 
of Dr. D.B., who evaluated the patient.  There is a component 
of pulmonary fibrosis also associated with this causing the 
restrictive lung disease."  The June 1998 examiner then 
stated that he found no evidence that the veteran's personal 
activities since leaving the military had contributed to his 
lung disease.  "Specifically, there is no evidence of 
cigarette smoking or exposure to occupational pollutants."  
Thus, it was the June 1998 examiner's opinion that the 
veteran's pulmonary condition "arose as a result of an 
extremely hazardous active duty exposure to ionizing 
radiation as part of his participation in tests to develop 
and implement nuclear bombs."

In July 1998, in response to a 38 C.F.R. § 3.311(b)(iii) 
referral of the veteran's claim, VA's Chief Public Health and 
Environmental Hazards Officer (a medical doctor) noted that 
the DSWA estimated that the veteran was exposed to the 
following doses of ionizing radiation during military 
service:  0.37 rem gamma (0.4 rem rounded) upper bound 0.63 
rem gamma (0.7 rem gamma rounded); virtually no potential for 
neutron; internal 50-year committed dose equivalent to the 
lung - less than 0.1 rem.  The Chief Public Health and 
Environmental Hazards Officer then noted that the veteran 
apparently had had pulmonary problems beginning in service.  
Diagnoses had included chronic obstructive pulmonary disease; 
chronic bronchitis; restrictive lung disease, pulmonary 
fibrosis; evidence of pulmonary tuberculosis, and obstructive 
sleep apnea.  

The Chief Public Health and Environmental Hazards Officer 
(Chief) noted that a "CIRRPC" report did not provide 
screening doses for non-malignant diseases of the lungs.  The 
Chief noted that damage to lungs other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect and that deterministic changes 
generally were considered to have a threshold.  The Chief 
cited a report which held that the probability of causing 
harm in most healthy individuals at doses of less than 10 rem 
as a result of deterministic effects was close to zero.  The 
lung was stated to be a relatively radiosensitive organ and 
that lung damage including pneumonitis and pulmonary fibrosis 
were known to occur after radiation therapy but that this 
development typically involved exposure to high doses.  The 
Chief concluded that in light of the above, it was unlikely 
that the veteran's lung problems were attributable to his 
history of exposure to ionizing radiation in service.  

During the veteran's hearing before the undersigned Board 
Member at the RO in June 2000, he testified that he had never 
smoked tobacco and that the only thing he had ever been 
exposed to were ionizing radiation and possibly tuberculosis.  
The veteran emphasized that his private treating physician, 
Dr. D.B., was a pulmonary specialist.  The veteran stated 
that he provided Dr. D.B. with the report of his October 1957 
service X-ray and also information contained in his claims 
folder regarding his participation in nuclear weapon testing 
operations in service.  According to the veteran,  Dr. D.B. 
had reviewed the aforementioned material before arriving at 
his conclusion that the veteran had pulmonary fibrosis and 
that this was from radiation exposure.  The veteran stated 
that he was satisfied that the evidence of record in his 
claims files was complete for purposes of supporting his 
contentions regarding his claim.

Pursuant to the Board's request in November 2000, an IME who 
specialized in pulmonary medicine submitted an opinion in 
March 2001.  The IME reported that he reviewed the medical 
evidence included in the veteran's claims files in detail, 
with particular attention given to the opinions rendered by 
Dr. D.B., the VA Board-certified specialist in occupational 
medicine, the June 1998 VA examiner, and VA's Chief Public 
Health and Environmental Hazards Officer.  The IME noted the 
conflict in these opinions and sought to resolve them at the 
behest of the Board.  

The IME acknowledged that the veteran exposed to a low dose 
of radiation during military service as a result of his 
participation in a nuclear weapon test project in Operation 
TUMBLER-SNAPPER.  The IME also noted that X-ray reports from 
military service indicated the presence of old healed 
granulomas which were attributed to old tuberculosis.  The 
IME could find no evidence in any chest X-ray report 
indicating progression of this old lesion.  The IME noted 
that the veteran had post-service exposure to a number of 
chemicals, including muriatic acid, and post-service 
complaints of dyspnea, chest pain and productive cough, and 
that he went on disability retirement in 1985.  Though the 
veteran reported having onset of these symptoms in service, 
the IME could find no medical records that substantiated a 
claim of chronic bronchitis having begun during military 
service.  

The IME noted that the evidence indicated pulmonary diagnoses 
which included chronic bronchitis, lung fibrosis, restrictive 
lung disease or mixed obstructive and restrictive lung 
disease.  He reported that during his review of the veteran's 
claims files, he noted that a VA spirometry examination 
conducted on the veteran in March 1986 yielded forced vital 
capacity findings which did not show significant obstruction 
and suggested only mild restrictive impairment.  However, the 
results on lung volume testing during this same examination 
were within normal limits.  The IME stated that by accepted 
criteria in the field of pulmonary medicine, total lung 
capacity took precedence over forced vital capacity when 
determining restriction and that therefore a finding of 
normal total lung capacity ruled out a diagnosis of 
restrictive lung disease.  The IME noted that the veteran's 
diffusing capacity was also within normal limits and 
concluded that these findings did not support a diagnosis of 
significant obstructive or restrictive lung disease.  

Based on his review of the medical evidence associated with 
the veteran's claims files, the IME presented the following 
diagnostic conclusions:

1.)  The veteran had radiographic evidence of a 
healed granulomatous process in his lungs, 
probably tuberculosis, which was present on entry 
into military service and which did not change 
during period of service or after his separation 
from active duty.

2.)  Based on the veteran's reported symptoms, he 
may have chronic bronchitis.  The IME stated that 
it was not clear to him that the veteran's chronic 
bronchitis actually began during his period of 
military service.

3.)  The IME found no convincing evidence that the 
veteran had any significant degree of pulmonary 
fibrosis or restrictive lung disease and 
reiterated that his pulmonary function test from 
1986 produced findings which specifically refuted 
the diagnosis of restrictive disease.

4.)  The findings obtained pulmonary function test 
in 1986, while not completely normal on spirometry 
evaluation, indicated sufficient lung function 
such that the veteran should not have been 
severely impaired.  Therefore, the IME found that 
these findings were inconsistent with the 
veteran's reported degree of severity of his 
pulmonary symptomatology.  The IME opined that 
factors other than any intrinsic lung disease were 
responsible for much of the veteran's pulmonary 
symptoms and these could include deconditioning, 
obesity, conceivably cardiovascular disease or 
conceivably psychological factors.

Based on his review of the medical evidence associated with 
the veteran's claims files, the IME presented the following 
etiological conclusions regarding the veteran's present 
pulmonary diagnoses:

1.)  The veteran's pulmonary granulomatous 
disease, possibly tuberculosis, clearly had its 
onset prior to his entry into service, was not 
exacerbated by his military service, and was 
certainly not caused or exacerbated by radiation 
exposure.

2.)  The chronic bronchitis, by the veteran's 
report of his own history, may have started 
during his period of military service.  However, 
the IME did not find any convincing medical 
evidence in his review of the records to indicate 
that significant medical attention was received 
for chronic bronchitis during the veteran's 
service.  The IME thus held the opinion that it 
was more likely that the chronic bronchitis 
symptoms were due to various occupational 
exposures which took place after the veteran's 
separation from military service.  The IME 
reported that he was aware of absolutely no 
evidence to suggest that ionizing radiation 
caused chronic bronchitis.

3.)  As previously discussed, the IME did not 
believe that the medical evidence associated with 
the record supported the diagnoses made by the 
other physicians of restrictive lung disease or 
significant pulmonary fibrosis.  Therefore, he 
could not conclude that restrictive lung disease 
or significant pulmonary fibrosis had their onset 
during, or were otherwise caused by the veteran's 
military service.  While acknowledging that some 
medical experts have commented that ionizing 
radiation was known to cause pulmonary fibrosis, 
and that this was certainly true in very large 
doses when delivered in the form of radiation 
therapy, the IME was aware of no evidence that 
suggested that ionizing radiation at the specific 
dose received by the veteran during his period of 
service would cause pulmonary fibrosis.  The IME 
reiterated that even if such an association were 
known, the veteran's medical records did not 
support a diagnosis of pulmonary fibrosis.

In summary, the IME stated that he was unable to find any 
credible medical evidence to support a finding that the 
veteran had any service-related pulmonary disability.  The 
IME was of the opinion that the veteran became fixated on the 
idea that he had this history of exposure to ionizing 
radiation in service and that this was responsible for a wide 
variety of problems in his life.  The IME did not believe 
that the medical evidence supported the veteran's belief.

Analysis

Preliminary Matters 

(i.)  Finality/new and material evidence

The present appeal comes from an August 1998 rating action 
which reopened the veteran's previously denied claim of 
entitlement to service connection for a pulmonary disorder 
(including as due to exposure to ionizing radiation) and 
denied the claim on the merits.  Before addressing the 
merits of this reopened claim, the Board must review the 
question of whether there was new and material evidence 
submitted such that the RO's decision to reopen the claim 
was proper, pursuant to the Court's holding in the case of  
Barnett v. Brown, 83 F.3d 1380 (1996).

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1104 (2000).   However, pursuant to 38 U.S.C.A. § 5108, 
the Secretary must reopen a finally disallowed claim when new 
and material evidence is presented or secured with respect to 
that claim.  New and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In the present case, the veteran's original claim of service 
connection for a pulmonary disorder claimed as due to 
exposure to ionizing radiation was denied by Board decision 
of September 1988.  As noted above, part of the rationale for 
the Board's decision was that there was no evidence then of 
record that the veteran had been exposed to ionizing 
radiation during service.  Thereafter, the veteran applied to 
reopen his claim but his application was denied in a June 
1989 RO decision for failure to present new and material 
evidence.  The decision was not timely appealed and became 
final.  

In the time since the June 1989 RO decision, the veteran has 
presented government documents which verify that he 
participated in a military operation during his period of 
active duty which involved being in the vicinity of a nuclear 
weapon test detonation and also verify that he was likely 
exposed to ionizing radiation.  He has also presented medical 
opinions from private and VA sources, which will be discussed 
in detail below, which associate his various respiratory 
diagnoses with exposure to ionizing radiation.  The 
aforementioned evidence had not been previously reviewed by 
VA and it bears directly and substantially upon the specific 
matter at issue.  It is therefore neither cumulative nor 
redundant and is of sufficient significance that it must be 
considered in order to fairly decide the merits.  

The Board finds that the RO correctly determined that the 
evidence submitted since June 1989 was new and material to 
the veteran's claim for service connection for a pulmonary 
disorder due to exposure to ionizing radiation and that the 
decision to reopen the claim for a de novo review was proper.  

(ii.)  The Veterans Claims Assistance Act of 2000 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

Once a claim is reopened, the VCAA provides that the 
Secretary of VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  As previously discussed, the claim on 
appeal has been reopened and therefore the VCAA provisions 
are for application in the present case.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the reopened service 
connection issue presently on appeal.  The RO has developed 
the evidence pertinent to the claim at issue, including 
providing the veteran with a compensation examination and 
obtaining copies of medical records specifically identified 
by the veteran as relevant to his claims.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  The Board has not identified any other 
pertinent evidence which is not currently of record, and the 
veteran has not pointed to any such evidence.  

The Board further observes that the veteran has been informed 
in communications from the RO of the types of evidence which 
could be submitted by him in support of his claim.  He has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  In particular, the 
veteran has been provided with an opportunity to notify VA of 
the existence of any further information that would tend to 
substantiate his claim.  Particular note is given to his oral 
testimony presented to the undersigned Board Member at the RO 
hearing of June 2000.  At the conclusion of the hearing, this 
Board Member specifically asked the veteran if there was any 
other pertinent outstanding evidence which should be obtained 
for inclusion in the record.  The veteran's answer, in 
essence, was that there was not and that the evidence was 
complete. 

When the Board addresses in its decision a question or 
evidence that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran's claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board, so readjudication by the RO at this juncture is 
unnecessary.  

In November 2000, the Board submitted the claims file to an 
Independent Medical Examiner (IME) and requested an opinion 
regarding the veteran's pulmonary diagnoses and their 
relationship, if any, to his period of military service.  In 
this regard, in February 2001 the veteran submitted a letter 
expressing his disagreement with the Board's request for an 
IME opinion.  The veteran apparently held the position that 
the evidence was sufficiently developed to adjudicate his 
claim on the merits and that obtaining an IME opinion was 
unwarranted.  

The veteran is respectfully advised that pursuant to 
38 U.S.C.A. § 7109(a) (West 1991) and 38 C.F.R. § 20.901(d) 
(2000), the Board has the discretion to seek the opinion of 
an IME when, in its judgment, the situation warrants it due 
to the medical complexity or controversy involved in an 
appeal.  As will be made clear in both the factual background 
and analysis which follow, the issue to be adjudicated by the 
Board involves both medical complexity and controversy, as 
demonstrated by the lengthy and complex medical history, 
which predates service and continues to the present, which is 
contained in the veteran's six volume claims folder as well 
as several conflicting medical opinions of record.

The requested opinion was received from the IME by the Board 
in March 2001.  Shortly thereafter, the veteran and his 
representative were provided a copy of the opinion and 
sufficient opportunity to review it and submit additional 
evidence and argument.  In response, the veteran's 
representative presented a brief to VA in May 2001 which 
addressed the IME's opinion.   The veteran has thus been 
presented with appropriate due process, as provided in 38 
C.F.R. § 20.903 (2000) and the holding of the United States 
Court of Appeals for Veterans Claims (Court) in the case of 
Thurber v. Brown, 5 Vet. App. 119 (1993).

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

(iii.)  Development of radiation claim

As a final initial matter, the Board notes that appropriate 
development has been undertaken in light of the radiation 
regulations, which have been discussed above.  
See 38 C.F.R. § 3.311 (2000).  In particular, a dose estimate 
was obtained in May 1998.  The dose estimate has been 
associated with the veteran's VA claims folder and has been 
described in the factual background section above. 

Discussion

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods: (1) presumptive service connection under 38 C.F.R. § 
3.309(d); (2) service connection of a "radiogenic disease" 
under 38 C.F.R. § 3.311; and (3) service connection may be 
granted under 38 C.F.R. § 3.303(d) and Combee when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  The Board will address each of these avenues in 
turn.
 
(i.) Presumptive service connection - radiation exposure

The record reflects that the veteran participated in 
Operation TUMBLER-SNAPPER during the operational period of 
April 1, 1952 through June 20, 1952.  Thus, the Board finds 
that the veteran is considered a "radiation exposed veteran" 
as defined by the provisions of 38 C.F.R. § 3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing diagnoses of various non-cancer pulmonary diseases, 
including chronic bronchitis, pulmonary fibrosis, restrictive 
lung disease and mixed obstructive and restrictive disease.  
None of these diseases are specified as one of the 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  Accordingly, service 
connection for these diseases, claimed as a pulmonary 
disability, cannot be granted on a presumptive basis.

In short, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(d) for radiation exposure 
are specified with precision, and the disorders for which 
service connection is sought must be specified at 38 C.F.R. § 
3.309(d) in order to enjoy the presumption of service 
incurrence thereunder. Because the veteran's claimed 
disabilities are not included among the diseases specified at 
38 C.F.R. § 3.309(d), the Board finds that the veteran's 
claim as evaluated under the regulations governing 
presumptive service connection based on radiation exposure 
cannot be allowed.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran has been diagnosed with chronic 
bronchitis, pulmonary fibrosis, restrictive lung disease and 
mixed obstructive and restrictive disease.  These diseases 
are not among the radiogenic diseases specified in section 
3.311(b)(2).  Because the Board can find no other competent 
medical evidence demonstrating that the veteran was ever 
diagnosed with one of the radiogenic diseases listed in 
3.311(b)(2), the Board finds that the veteran's claim as 
evaluated under the regulations governing service connection 
for radiogenic diseases cannot be allowed.

(iii.)  Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection.

As an initial matter, although it does not appear that the 
veteran is currently claiming service connection for 
residuals of tuberculosis, for the sake of completeness the 
Board will address the matter of tuberculosis residuals.  The 
Board initially observes that tuberculosis or residuals 
therefrom were not specifically identified during service.  
In April 1959, three VA examiners concluded that primary 
pulmonary tuberculosis lesions were shown on the service 
entrance examination chest X-rays and that these lesions 
underwent no change or advancement during active service.  
The IME opinion obtained in March 2001 essentially concurred 
with the April 1959 findings.  The IME found no aggravation 
or progression of the tuberculosis residuals as a result of 
service, nor did he find that the tuberculosis residuals were 
either caused or exacerbated by the veteran's exposure to 
ionizing radiation during active duty.  

In short, any residuals of tuberculosis have been medically 
determined to have clearly and unmistakably existed prior to 
his entry into active duty.  The Board finds, as it did in 
June 1959, that the statutory presumption of soundness 
regarding the condition of his lungs (in this particular 
regard only) has been rebutted.  In addition, there is no 
evidence of record that the pre-existing residuals of 
tuberculosis were in any way aggravated by service.  Indeed, 
there are medical opinions to the contrary.  Therefore, to 
the extent that the veteran still claims entitlement to 
service connection for residuals of tuberculosis based on a 
theory of aggravation of the pre-existing disability, his 
claim in this regard remains denied.

With respect to the veteran's claim of entitlement to service 
connection for a pulmonary disability other than tuberculosis 
(to include a pulmonary disability due to exposure to 
ionizing radiation), his service medical records show no 
diagnosis of a chronic pulmonary disability during service, 
nor documentation of treatment for any respiratory 
complaints.  For the period after military service, the 
medical evidence shows insignificant clinical findings on 
evaluation of his lungs and no treatment or diagnosis for a 
chronic respiratory disability until October 1985, over 25 
years following his separation from active duty.  The report 
of a March 1986 VA examination shows that the veteran 
complained of persistent shortness of breath and being easily 
fatigued and, significantly in the opinion of the Board, that 
these symptoms began approximately six months prior to the 
examination.  

In October 1985, the veteran underwent an examination 
conducted by Dr. D.B., a specialist in internal medicine.  At 
the time, the veteran was pursuing a worker's compensation 
claim against his employer and the examination was conducted 
on behalf of an attorney who was representing the veteran in 
his claim.  The report of this examination shows that the 
veteran related a history of long-term exposure to chemical 
fumes at his workplace and that he developed respiratory 
symptoms which began five months prior to the examination.  
Significantly, the veteran also reported to Dr. D.B. that he 
had observed an atomic bomb test in service in the 1950's.  
At the time, Dr. D.B. diagnosed the veteran with restrictive 
and obstructive lung disease and opined that his exposure to 
chemicals at his place of employment was what precipitated, 
aggravated and accelerated his restrictive and obstructive 
lung disease.  Dr. D.B. affirmed his opinion after further 
reviewing the veteran's medical situation in August 1986.  At 
a subsequent evaluation in August 1987, Dr. D.B. again stated 
that it was his opinion that the veteran's severe respiratory 
problems, manifested by tightness in his chest, shortness of 
breath at rest and on exertion, diagnosed as restrictive and 
obstructive lung disease, were due to chronic exposure to 
solvents at his last job.  Dr. B., despite being aware of the 
veteran's reported exposure to radiation during service, did 
not mention this as being a factor in the veteran's 
disability picture.

The veteran began pursuing a claim of entitlement to service 
connection for a respiratory disorder due to exposure to 
ionizing radiation in the late 1980's.  As noted above, the 
claim was denied by the Board in September 1988.
 
In July 1996, the veteran reopened his claim for service 
connection for a pulmonary disability on the theory that his 
respiratory problems were the result of his exposure to 
ionizing radiation in service.  Over a decade after 
presenting the aforementioned etiological opinions regarding 
the veteran's pulmonary diagnoses, with the clearly-stated 
conclusion being that such were due to the veteran's exposure 
to chemical fumes at his place of employment, Dr. D.B. 
reported in an October 1996 letter that he had treated the 
veteran since 1987 for lung problems which include pulmonary 
fibrosis, which he stated was a known complication of 
ionizing radiation exposure.  In a May 1998 letter, Dr. D.B. 
additionally stated that the veteran had restricted lung 
disease secondary to his in-service radiation exposure.  

As noted by the Board above, it is obligated to discuss all 
relevant medical evidence provide adequate reasons for its 
evaluation of the credibility and weight of the evidence.  
See Allday, supra.  The Board has the "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
493 (1995) [in merits analysis of cases involving multiple 
medical opinions, each medical opinion should be examined, 
analyzed and discussed for corroborative value with other 
evidence of record]; Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases].

The Board finds that there are serious and troubling 
contradictions in Dr. D.B.'s opinions regarding the cause of 
the veteran's pulmonary diagnoses which tend to undermine the 
physician's credibility and the probative value of his 
opinions.  While taking note of the veteran's reported 
history of exposure to bomb radiation in service, in October 
1985 Dr. D.B. diagnosed him with restrictive and obstructive 
lung disease and presented an opinion linking these diagnoses 
to exposure to chemical fumes at his place of employment.  
The Board notes that this opinion was presented in support of 
the veteran's claim for workmen's compensation.  Dr. D.B. 
affirmed this opinion in two subsequent medical evaluations 
in 1986 and 1987, thus indicating confidence in his original 
opinion.  However, when, approximately a decade later, as the 
veteran sought to obtain VA benefits for a respiratory 
disability which he claimed was due to radiation exposure, 
Dr. D.B. diagnosed him with pulmonary fibrosis and 
restrictive lung disease and presented an opinion, in 
conflict with his earlier opinion, linking these diagnoses to 
the veteran's exposure to ionizing radiation.  The Board 
finds that Dr. D.B.'s contradictory etiological opinions 
castings doubt on the credibility of Dr. D.B., particularly 
in light and the circumstances in which each opinion was 
solicited, first in the context of the claim for workmen's 
compensation in 1985, and later in support of the claim for 
VA benefits.  It appears obvious that Dr. B. tailored his 
opinions to the nature of the veteran's then-pending claim 
for compensation.  This of course diminishes the  probative 
value of the recent opinion, which now implicates exposure to 
radiation as a cause of the veteran's pulmonary disability.      

Further doubt is cast on the correctness of Dr. D.B.'s 
medical diagnoses by the IME's opinion of March 2001.  The 
IME stated that he could find no evidence to support a 
pulmonary diagnosis other than chronic bronchitis.  Based on 
his review of the medical records, the IME determined that 
the laboratory and clinical findings obtained on pulmonary 
function testing ruled out several respiratory diagnoses 
which had been previously made by other physicians.  The 
diagnoses ruled out by the IME included pulmonary fibrosis, 
restrictive lung disease, and mixed obstructive and 
restrictive lung disease.  According to the IME's 
conclusions, the veteran's current pulmonary diagnosis is 
chronic bronchitis.  The IME further concluded that the 
veteran's chronic bronchitis was unrelated to his exposure to 
ionizing radiation during his participation in Operation 
TUMBLER-SNAPPER and that it was more likely the result of his 
exposure to chemicals during the course of his occupational 
career after he separated from military service.  Because the 
IME opinion is in concurrence with Dr. D.B.'s original 
opinion in 1985 (i.e., that the veteran's respiratory 
problems were due to the conditions of his post-service 
employment), the Board finds Dr. D.B.'s 1985 opinion to have 
greater probative weight than his late 1990's opinion, which 
linked the veteran's respiratory problems to radiation 
exposure.

Moreover, the Court has held that factors for consideration 
in assessing the medical competence to render an opinion as 
to medical causation include specific expertise in the 
relevant specialty.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The Board observes in this connection that Dr. 
D.B.'s field of medical expertise is in internal medicine.  
Although the Board has no intention of disparaging Dr. D.B.'s 
medical expertise, it places greater weight of probative 
value on the IME report, which is from an expert in pulmonary 
medicine.  The IME provided detailed reasons and bases 
supporting his opinion that the veteran's correct pulmonary 
diagnosis is chronic bronchitis which was not due to service 
exposure to ionizing radiation.  The Board accordingly finds 
this conclusion to be the most probative one for purposes of 
resolving the conflicting diagnoses and opinions presented by 
Dr. D.B.

In his May 1997 examination report, a board-certified 
specialist in occupational medicine noted that Dr. D.B. had 
diagnosed the veteran with pulmonary fibrosis.  The VA 
examiner expressed his agreement with Dr. D.B.'s assumption 
that pulmonary fibrosis could be induced by radiation.  
However, the VA examiner went on to present an opinion which 
did not agree with that of Dr. D.B., to the extent that Dr. 
D.B. attributed the veteran's diagnosis of pulmonary fibrosis 
to his radiation exposure in service.  The May 1997 
specialist stated that pulmonary fibrosis was usually only 
induced through deliberate exposure to large doses of 
radiation directly targeted at the lungs, as in radiation 
therapy used to treat cancer, and that he was not aware of 
any medical reports in which pulmonary fibrosis would be 
linked to a very low dose of atmospheric radiation of the 
sort mentioned in the veteran's claims file.  The VA examiner 
was not aware, moreover, of any reports of pulmonary fibrosis 
among atomic bomb blast witnesses.  As previously discussed, 
the March 2001 IME's opinion has called into question Dr. 
D.B.'s diagnosis of pulmonary fibrosis.  The May 1997 VA 
examiner's opinion serves to further disassociate any 
pulmonary fibrosis the veteran may have from his history of 
exposure to ionizing radiation in service.  

The Board also finds that the May 1997 examiner's opinion to 
be more probative than Dr. D.B.'s opinion, owing to the VA 
examiner's credentials as a board-certified specialist in 
occupational medicine, and the fact that he had access to the 
NTPR radiation dose information summary which was 
incorporated into the veteran's claims folder in December 
1996, and therefore based his opinion on knowledge of the 
veteran's actual estimated radiation dose.  Dr. D.B.'s 
opinion did not indicate that he had access to such data, and 
therefore the Board finds that his opinion linking his 
discredited diagnosis of pulmonary fibrosis to the veteran's 
exposure to a nonspecific and unquantified dose of ionizing 
radiation in service to be very limited in probative value 
when placed against the other opinions discussed.

The Board notes that on VA pulmonary examination of May 1997, 
the board-certified specialist in occupational medicine 
diagnosed the veteran with chronic bronchitis which the 
examiner believed to have arisen during the veteran's 
military service, approximately in 1954, and which had 
persisted ever since.  As previously discussed, the weight of 
the other evidence of record supports a finding that the 
veteran's  pulmonary diagnosis is chronic bronchitis.  

On first glance, it may appear that the May 1997 VA 
examination report is evidence which is very probative 
towards establishing a direct association between the 
veteran's pulmonary disability (i.e., chronic bronchitis) 
with his period of service. See 38 C.F.R. § 3.303(d).  
However, a close review of the report shows that the examiner 
had based his conclusions on the veteran's account of his 
medical history.  According to the report, the veteran 
related a history of having no exposure to chemicals or 
fibrogenic materials other than radiation (which is clearly 
contradicted by other evidence of record, discussed above) 
and that he reportedly became very symptomatic during 
service, having developed a near daily cough with phlegm ever 
since 1954.  Not only is there absolutely no objective 
documentation in his service medical records which 
corroborates his alleged history of onset of recurrent 
pulmonary symptoms during active duty, his historical 
accounts in 1997 are in conflict with his prior statements of 
his medical history in 1985, when he stated that he had no 
chronic respiratory symptoms until five months prior to the 
October 1985 examination by Dr. D.B.  Further, there is 
incongruity in the veteran's statement in 1997, in which he 
denied exposure to chemicals or other fibrogenic materials 
other than radiation, when compared with his reported history 
in 1985 in which he reported being exposed to chemical fumes 
at his place of employment.  

In this regard, it is noteworthy in February 1987, a VA 
psychologist tested the veteran and concluded that he had 
limited memory capacity and appeared to have been very 
influenced by secondary gains associated with medical 
problems, especially obtaining financial compensation.  This 
conclusion was referred to in the IME's opinion of March 
2001, when the IME opined that it was conceivable that 
factors other than any intrinsic lung disease, including 
psychological factors, were responsible for much of the 
veteran's pulmonary symptoms, and that the veteran had 
evidently become fixated on the idea that his exposure to 
ionizing radiation in service was responsible for a wide 
variety of problems in his life, notwithstanding that the IME 
did not believe that the medical evidence supported this 
belief.  Additionally, there is evidence that the veteran was 
being deliberately uncooperative when subjected to objective 
clinical testing to assess his level of respiratory 
impairment, as shown in the September 1996 statement of a VA 
health care provider who reported that the veteran did not 
perform a pulmonary function test procedure properly and 
claimed that he was physically unable to perform the 
pulmonary function test.  This and the VA psychologist's 
opinion and that of the IME casts serious doubt on the 
accuracy of the veteran's personal statements regarding his 
own medical history as well as their veracity, especially in 
view of his evident motivation for monetary gain and the 
proximity in time between his 1997 VA examination and his 
pending claim for VA compensation for a lung disability which 
he associated with radiation exposure.  

The examiner's conclusion in May 1997 that the veteran's 
chronic bronchitis began in 1954 was not based on any 
personal knowledge that the physician possessed regarding the 
veteran's medical condition in service, but rather was based 
solely on the veteran's uncorroborated and untruthful 
allegations regarding his own medical history.  Where the 
facts show that the veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  
See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value].

The VA physician who examined the veteran in June 1998 
examiner reported that "Based upon review of the C-folder, I 
strongly concur with (the VA occupational medicine 
specialist's) opinion that the patient's pulmonary condition 
arose as a result of active duty military exposure to 
ionizing radiation.  This also is consistent with the opinion 
of Dr. D.B., who evaluated the patient.  There is a component 
of pulmonary fibrosis also associated with this causing the 
restrictive lung disease."  The June 1998 examiner also 
commented that VA lung X-rays taken in May 1997 revealed the 
presence of small, granulomatous residuals at the left base 
of the lungs which may be consistent with exposure to 
ionizing radiation.  He then stated that the veteran denied 
exposure to toxic agents which might harm the lungs and that 
he found no evidence that the veteran's personal activities 
since leaving the military had contributed to his lung 
disease.  "Specifically, there is no evidence of cigarette 
smoking or exposure to occupational pollutants."  Thus, it 
was the June 1998 examiner's opinion that the veteran's 
pulmonary condition "arose as a result of an extremely 
hazardous active duty exposure to ionizing radiation as part 
of his participation in tests to develop and implement 
nuclear bombs."  

The Board finds the June 1998 VA examiner's diagnoses and 
opinions to be lacking in probative value because his 
conclusions are incorrect for several reasons.  Contrary to 
what the June 1998 examiner reported, a careful reading of 
the occupational medicine specialist's opinion of May 1997 
does not, in fact, advance the etiological theory that the 
veteran's respiratory problems are due to his exposure to 
radiation in service.  The May 1997 opinion was that the 
examiner was not aware of any clinical evidence that a 
diagnosis of pulmonary fibrosis could be produced as a result 
of exposure to such a small dose of ionizing radiation as 
what the veteran was subjected to during service.  The June 
1998 examiner's interpretation of the May 1997 examiner's 
opinion is therefore incorrect in this regard.  The June 1998 
examiner has also inexplicably stated that the granulomatous 
spots observed on radiographic examination of the veteran's 
left base of his lung may have been due to exposure to 
ionizing radiation.  He presented no reasons or bases to 
support this opinion, and seems to have ignored all the 
evidence beforehand which clearly attributed these granulomas 
as residuals of old tuberculosis.  Further, inasmuch as the 
June 1998 examiner has diagnosed the veteran with chronic 
obstructive lung disease, restrictive pulmonary disease and a 
component of pulmonary fibrosis causing restrictive lung 
disease, the previously-discussed IME opinion of March 2001 
has effectively ruled out these diseases and established 
chronic bronchitis to be the veteran's primary pulmonary 
diagnosis.  Finally, the June 1998 examiner stated that he 
found no evidence of the veteran's exposure to occupational 
pollutants.  The Board finds this statement to be 
inconsistent with the factual history of the case in view of 
the documented history presented in the evidence, especially 
Dr. D.B.'s thrice-stated opinion in the mid-1980's that the 
veteran's chronic pulmonary disabilities were due to his long 
exposure to chemical fumes at his place of employment.  

Although the June 1998 examiner reported that he perused the 
veteran's claims folders, his incorrect statements regarding 
the veteran's history and the determinations of the other 
physicians indicate that he did not apparently perform a very 
careful review of them.  Among the more egregious 
deficiencies is his reference to the opinion of Dr. D.B. 
concerning radiation exposure while saying nothing about the 
conflicting opinions of Dr. D.B. in the 1980's.  These 
inaccuracies are so glaring that the Board assigns little if 
any value to the June 1998 examiner's diagnoses and 
etiological opinions.  

Lastly, the Board notes that in July 1998 the Chief Public 
Health and Environmental Hazards Officer presented the 
conclusion that it was unlikely that the veteran's lung 
problems were attributable to his history of exposure to 
ionizing radiation in service, owing to the limited size of 
the radiation dose he received in service.  This opinion is 
consistent with the opinion presented by the May 1997 VA 
examiner and the conclusion presented by the IME in March 
2001.  The opinion is somewhat sketchy, however, and although 
the Board accords it some probative weight on it, it alone 
would not be sufficient to deny the claim.       

The IME opinion of March 2001 has summarized and reconciled 
the conflicting medical diagnoses and etiological opinions 
contained in the record which had been previously discussed.  
While acknowledging opinions of the medical doctors who 
presented these diagnoses and etiological opinions, the Board 
finds the opinion of the IME to be the most probative of all 
in resolving the questions regarding the veteran's current 
pulmonary diagnosis and its cause.  The Board bases this 
determination on the IME's professional credentials as an 
expert in the field of pulmonary medicine, and because his 
opinion was predicated on his unique opportunity to review 
the entire body of evidence contained in the veteran's claims 
files, up to and including the most recent opinion submitted 
in July 1998 by the VA Chief Public Health and Environmental 
Hazards Officer.  

The IME's opinion, in essence, is that the veteran's actual 
pulmonary diagnosis is chronic bronchitis which did not 
originate in service nor was it the result of, or aggravated 
by his exposure to ionizing radiation in service.  His 
chronic bronchitis was more likely due to his exposure to 
chemical fumes in his post-service employment.  Factors other 
than any intrinsic lung disease were responsible for much of 
the veteran's pulmonary symptoms, including deconditioning, 
obesity, cardiovascular disease and psychological factors 
such as his evident interest in obtaining money through 
exploitation of his physical problems.  With regard to the 
IME's opinion that the veteran's overweight condition 
contributed to his breathing problems, the Board notes that a 
May 1989 opinion from Dr. A.M. supported the proposition that 
some of the veteran's lung impairment was due to his obesity.  
With regard to the psychological factors mentioned by the 
IME, the evidence indicates that the veteran's personal 
credibility is highly suspect as it appears that he 
exaggerates the severity of his pulmonary symptoms and 
fabricates details in his recitations of his own medical 
history as needed to support his claim.  

In short, it appears that the IME opinion is consistent with 
other medical opinions of record, which ascribe the veteran's 
claimed pulmonary problems to reasons other than his service 
and which indicate that the radiation exposure during service 
was not a causative factor in the development of any current 
pulmonary disease. The Board finds that such evidence, 
collectively, outweighs the evidence in the veteran's favor, 
which as discussed above is inconsistent, lacks probative 
value and appears to be to be strongly flavored by the 
veteran's efforts to seek compensation. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a pulmonary disability, including pulmonary disability due 
to exposure to ionizing radiation.  His appeal is therefore 
denied.  


ORDER

Service connection for a pulmonary disability, to include 
pulmonary disability due to exposure to ionizing radiation, 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

